Citation Nr: 1219116	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for skin cancer, to include as due to Agent Orange exposure. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for stomach ulcers. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the neck and spine. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

6.  Entitlement to service connection for depression. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Air Force from March 1966 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of from a May 2008 rating decision of the Lexington, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO declined to reopen previously denied claims for service connection for skin cancer, duodenal ulcer, arthritis of the neck and spine.  The RO also denied service connection for PTSD and depression.  The Veteran appealed this rating action to the Board. 

With regards to the claims for service connection for PTSD and depression, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when the Veteran specifically requests service connection for post traumatic stress disorder (PTSD), but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder. Here, because the RO separately denied service connection for PTSD and depression in the appealed May 2008 rating action, the Board will not recharacterized these claims in accordance with Clemons. 

In the decision below, the Board will reopen the previously denied claim for service connection for skin cancer.  The underlying claim for service connection for skin cancer, along with the remaining issues on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO denied a claim of entitlement to service connection for skin cancer, and the Veteran was informed of this fact, along with his appellate rights, that same month. 

2.  The evidence associated with the claims files subsequent to the August 2004 rating decision, by itself, or in conjunction with the previously considered evidence, relates to an established fact necessary to substantiate the claim for service connection for skin cancer and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision, wherein the RO denied the Veteran's claim of entitlement to service connection for skin cancer, is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002 & Supp. 2011). 

2.  The evidence received subsequent to the August 2004 rating decision is new and material, and the requirements to reopen the claim for service connection for skin cancer have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  see also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f). 

The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for skin cancer in the decision below, and remanding the underlying claim to the RO for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317   (Fed. Cir. 2007).




II. Reopening Analysis

The Veteran is claiming service connection for skin cancer, to include as due to exposure to Agent Orange.  By an August 2004 rating action, the RO declined to reopen a previously denied claim for service connection for skin cancer.  The RO noted that it had denied the Veteran's claim for skin cancer in a September 1991 rating action because the evidence of record had failed to show treatment for skin cancer during active military service, nor did it relate this condition to his period of military service.  The RO also noted that the Board confirmed its September 1991 rating action and denial of the claim for service connection for skin cancer in a February 1997 decision.  The Veteran was provided notice of the RO's August 2004 that same month; however, he did not file an appeal and it became final.  See 38 C.F.R. § 7105.  In March 2007, the Veteran requested that his claim for skin cancer be reopened.  In the appealed May 2008 rating decision, the RO determined that the newly submitted evidence was not new and material.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

At the time of the RO's final August 2004 rating action, the evidence of record included the Veteran's service treatment records (STRs), statements of the Veteran and his service comrades and post-service private and VA treatment records, dating from February 1953 to April 200.  At the time of the RO's final August 2004 rating action, the Veteran alleged that his skin cancer was the result of having handled, washed, and serviced aircraft that had been exposed to Agent Orange in Southeast Asia.  

Evidence added to the record since the RO's final August 2004 rating action, includes VA Form, received by the RO in March 2009.  On that form, the Veteran stated that his skin cancer was the result of having sprayed aircraft from Southeast Asia with "chemicals" out of a "backpack sprayer"  (See VA Form 9, dated and signed by the Veteran in March 2009).  This evidence is new as it was not of record at the time of the RO's final August 2004 rating action.  It is also material because it relates to an unestablished fact, namely a new aspect to the Veteran's previous theory of having developed skin cancer from having serviced aircraft from Southeast Asia.  Thus, the claim for service connection for skin cancer, to include as due to Agent Orange is reopened.  38 U.S.C.A. § 5108.  The United States Court of Appeals for Veterans Claims (Court) has recently held that evidence raises a reasonable possibility of substantiating the claim if it triggers the duty to provide an examination.  Shade, supra.  The claim is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for skin cancer, to include as due to Agent Orange exposure is reopened; the appeal is granted to this extent only. 


REMAND

A determination has been made that additional substantive and procedural development is necessary with respect to all of the issues on appeal.  Specifically, to obtain outstanding VA treatment records and complete Social Security Administration records, provide the Veteran with adequate notice for reopening his previously denied claims for service connection for arthritis of the spine and neck and stomach ulcers in accordance with Kent v. Nicholson, and schedule him for a VA examination to determine the etiology of his skin cancer.  Accordingly, further appellate consideration will be deferred and this appeal remanded to the AMC/RO for action as described in the directives outlined below. 

The Veteran seeks to reopen previously denied claims for service connection for a skin disease, to include as due to Agent Orange exposure, stomach ulcers and arthritis of the neck and spine.  He also seeks entitlement to service connection for hypertension, PTSD and depression.

As noted, a remand for all the claims on appeal is necessary, in part, to obtain outstanding VA treatment records.  VA treatment records dated through April 2008 are of record.  These reports show that the Veteran has continued to seek treatment for hypertension, neck pain, depressive disorder, skin lesions on his forehead, back, arm and scalp, and lower gastrointestinal bleeding.  An April 2008 treatment report  from the VA Medical Center (VAMC) in Lexington, Kentucky reflects that the Veteran was to return to that facility in six (6) months.  On a July 2008 letter from the RO to the Veteran, he handwrote that he had been treated at the VA.  (See July 2008 letter from the RO to the Veteran).  As the most recent VA clinical records of record are dated through April 2008 and has the Veteran reported in July 2008 that he has continued to receive VA treatment for the disabilities at issue, records dated from April 2008 from the above-cited VAMC should be obtained on remand.  VA has constructive notice of documents generated by VA whether in the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, a remand is necessary, in part, to ensure that all potentially relevant VA records are made part of the claims files.  Id.  Regarding the Veteran's petition to reopen previously denied claims for service connection for arthritis of the neck and spine and stomach ulcers, VA's obligation to obtain relevant governmental records in the context of an application to reopen a previously denied claim is not contingent upon the veteran first showing that new and material evidence has been submitted.  Although under 38 U.S.C.A § 5103(f)  provides that with regard to previously disallowed claims that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured," the use of the term "section" refers not to the enactment of the entirety of the VCAA, but instead to the plain meaning of the term "section" such as in 38 U.S.C.A § 5103(f).  Stated alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), which mandate that VA obtain relevant government records are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002). 

A remand is also necessary to obtain the Veteran's complete records from the Social Security Administration (SSA).  In April 2008, VA received a copy of a September 1994 SSA decision to award the Veteran disability benefits, as well as partial medical records on which the decision was based (i.e., reports, dated in April and July 1994, prepared by J. H. W., M. D. and G. M. M. D., respectively).  In its September 1994 decision, SSA also referenced other medical records that indicated that the Veteran had received treatment for cardiovascular problems, skin carcinoma and joint pain, disabilities that are, in part, the subject of the instant appeal.  It is unclear if these records have been associated with the claims files.   Thus, because it appears that medical records upon which the September 1994 SSA decision was based are potentially outstanding, a remand is necessary to obtain them.  VA has a duty to obtain SSA records when they may be relevant.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the RO must contact the SSA and obtain and associate with the claims files copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which the September 1994 decision was based.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2). 

With respect to the claims for service connection for arthritis of the neck/spine and stomach ulcers, the Board finds that a remained is necessary to provide the Veteran with adequate notice pursuant to Kent v. Nicholson.  Kent requires that the Secretary look at the bases for the prior denial and notify the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Id.  

VA received the Veteran's petition to reopen his previously denied claims for service connection for arthritis of the neck and spine and stomach ulcers in March and July 2007.  (See VA Form 21-526, Veteran's Application For Compensation and Pension and Veteran's handwritten letter, received by VA in March and July 2007, respectively).  In letters issued to the Veteran, dated in June 2007 and March 2008, the RO provided him with notice regarding his applications to reopen his previously denied claims for arthritis of the neck and spine and stomach ulcer, respectively.  The June 2007 notice letter, however, indicated that the Veteran had been notified of the prior final denial of his claim for service connection for arthritis of the neck and spine on August 3, 2004.  While the August 2004 date is correct, in the following paragraph, the RO indicated that via a final September 1991 rating decision, which was subsequently upheld in a February [Board] 1997 decision, the claim was not reopened because there was no evidence of arthritis of the neck/spine during active military service or within a year of the Veteran's active military service.  In its analysis, however, the RO misidentified the prior final denial of the Veteran's claim as 1991 and 1997, not August 2004.  In addition, the RO did not inform the Veteran that his claim was also denied because there was evidence linking his arthritis of the neck/spine to his period of military service.  (See August 2004 rating action).  

In a March 2008 letter to the Veteran, the RO provided the Veteran with additional notice regarding his application to reopen his previously denied claim for a stomach ulcer.  The Board notes that the RO misidentified the prior final denial of this claim as 1991, not July2002.  (See July 2002 rating decision, wherein the RO declined to reopen a previously denied claim for service connection for stomach ulcer, diagnosed as peptic ulcer disease).  In addition, in the March 2008 letter, the RO did not inform the Veteran that his claim was denied in July 2002 because it was not found to be attributed to a "service-related cause."  Id. 

As the June 2007 and March 2008 letters misidentified the prior final denial of the Veteran's claims for service connection for arthritis of the neck/spine and stomach ulcers, respectively, and did not disclose all of the reasons why these claims were denied (i.e., no evidence attributing his arthritis of the neck and spine and stomach ulcers to military service), the Board has no discretion and must remand these claims for the Veteran to be provided with adequate notice.  Id. 

Regarding the claim for skin cancer, to include as due to Agent Orange exposure, the Veteran essentially contends that it is the result of having serviced aircraft that had been exposed to Agent Orange in Southeast Asia, to include spraying the aircraft with a "chemical" from a "backpack sprayer" during basic training.  The Veteran's STRs note instances of in-service treatment for a one inch by one inch hyperpigmentated area over the medial area of the upper arm (the exact arm was not disclosed), hemangioma of the lower lip and warts on his arms and legs in October 1966, April 1968 and July 1969, respectively.  A November 1969 service separation examination report disclosed no abnormalities of the skin.  

Post-service private and VA treatment records reflect complaints of, and treatment for skin problems beginning in June 1979.  At that time, the Veteran was seen by a private physician for complaints of burring and reddened area on the left side of the neck of five months' duration.  A diagnosis of solar keratitis was entered.  The first post-service evidence of any skin cancer was in October 1990.  Private treatment records, dated in October 1990, reflect that the Veteran was diagnosed with basal cell carcinoma of the right posterior neck, a hyperpigmented lesion of the right posterior thorax, and multiple hyperkeratotic squamous lesions.  The reporting physician noted that the Veteran had a tendency to develop such cancers because of the complexion of his skin.  

A February 1991 VA treatment report shows that the Veteran had two lesions on the right side of his neck that were consistent with squamous cell carcinoma, as well as multiple areas of actinic keratosis of the arms.  The Veteran was advised to use sun protections.  The Veteran continued to receive treatment for actinic keratoic lesions on sun-exposed surfaces of his skin that were either treated with liquid nitrogen or excised.  When seen at a VA clinic in May 2005, the examining clinician noted that the Veteran had several flesh-colored papules over his body (i.e., 4 on the dorsal aspect o his right hand; 3 on his back; 1 on the bridge of his nose; and, 2 on his chest.  The Veteran was diagnosed with a history of basal cell carcinoma/SL  (See May 2005 VA treatment report).  Given the Veteran's in-service treatment for his skin and post-service evidence of basal cell carcinoma, he should be afforded a VA examination to determine the likely etiology of his skin cancer, to include whether it was caused by exposure to Agent Orange during military service.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the VAMC in Lexington, Kentucky, dated from April 2008 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records must be documented in the claims folders. 

2. Request that the SSA produce complete medical records that served as the basis of its September 1994 decision to award disability benefits to the Veteran.  If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable. 

3.  Send the Veteran and his representative a corrective notice under 38 U.S.C.A. § 5103(a) that: (1) correctly identifies the last final denial of the claims for service connection for stomach ulcer and arthritis of the neck/spine as July 2002 and August 2004, respectively; and (2) notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed for service connection for stomach ulcer and arthritis of the neck/spine that were found insufficient in the prior denials in July 2002 and August 2004, respectively (i.e., opinions relating his arthritis of the neck/spine and stomach ulcer to his period of active military service). 

4. Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of his skin cancer.  The claims folders should be made available to the examiner for review. The examiner is requested to review all pertinent records associated with the claims folders, particularly service treatment records, containing diagnoses of hyperpigmentated area over the medial of the upper arm, hemangioma of the lower lip and warts on his arms and legs in October 1966, April 1968 and July 1969, respectively, post-service treatment records, and all lay statements.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any skin cancer had its onset during the Veteran's period of military service.  

The examiner is hereby informed that the Veteran claims that his skin cancer is the result of having serviced aircrafts that had flown in Southeast Asia and sprayed with Agent Orange. 

A complete rationale with specific references to the records for the opinion expressed must be provided. 

If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 

5.  If and only if new and material evidence is received to reopen the previously denied claims for service connection for neck/spine arthritis and stomach ulcers, and/or if additional evidence is received that relates any currently diagnosed hypertension,  PTSD and depression to the Veteran's period of military service or shows that hypertension was manifested to a compensable degree within a year of service discharge, the RO/AMC schedule the Veteran for VA examinations by appropriate specialists.  

If any examination is conducted, the VA examiner must provide an opinion, as it relates to their respective disability, as to whether any currently diagnosed arthritis of the neck/spine and stomach ulcer(s), hypertension, PTSD and depression is the result of, or had its onset during, the Veteran's period of active military service or within the initial post-service year.  A clear rationale for all opinions is required, to include a discussion of the Veteran's service treatment records, facts and medical principles involved. 

If an opinion cannot be expressed without resort to speculation, the respective examiner must discuss why such is the case and whether there is additional evidence that would aid in providing his or her opinion. 

6.  The RO/AMC must ensure that all directed factual and medical development as noted above is completed.  In the event that any examination report does not contain sufficient detail, the RO/AMC must take any appropriate action by return of that report to the examiner for corrective action.  See 38 C.F.R. § 4.2 (2011) (if the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.). 

7.  Following the directed development and if any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue him and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


